Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7 and 9-20, drawn to a method for manufacturing glass wherein a flange portion is movably supported so that the flange portion is moved in accordance with extension of a main body portion having a tubular shape.
Group II, claim(s) 8, drawn to a device for manufacturing glass wherein a flange portion comprises a support device “configured to” movably support the flange portion so that the flange portions is moved in accordance with extension of a main body portion having a tubular shape.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A method for movably supporting a flange of a tubular main body where the flange portion is movably supported by a rolling member (Fig 12)
A glass manufacturing device for movably supporting a flange of a tubular main body where the flange support is configured to support the flange portion by a rolling member (Fig 12)
A method for movably supporting a flange of a tubular main body where the flange portion is movably supported in a swinging motion (Fig 11)
A glass manufacturing device for movably supporting a flange of a tubular main body where the flange support is configured to support the flange portion by a swingable device (Fig 11)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 8
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature is a glass manufacturing device comprising a movably supported flange portion connected to a tubular main body, wherein the flange is movable relative to the main body.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a movably supported flange portion connected to a tubular main body, wherein the flange is movable relative to the main body, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 5776221 which discloses a platinum tubular main body (34) with flange portions Fig 11 wherein the flanges are supported in refractory blocks with a gap between 68 and 69 such that when the platinum tube 34 is heated for glass manufacturing and expands the flanges are supported by lower brackets, either the brackets or movable refractory blocks are considered movably supported flange portions See descriptions of Fig 5 and 11.  Additionally, US 20200095152 discloses conduit (at least 100) with flanges [0006]-[0007] with refractory blocks and an expansion drum comprises an “S” configuration with an upper portion of the expansion drum sealingly coupled to the outer flange and a lower portion of the expansion drum sealingly coupled to the inner flange which may be considered a movable support for the flanges.  Additionally, US 20200199005 discloses conduit (7, 16) in refractory brick (8A, 8B, 17A, 17B), flanges 12, or 22 wherein the powder 14a maybe considered a movable support because the flanges are supported a move relative to the conduit as it expands (for example [0084], the same applies to the refractory bricks.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741